Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I, claims 1-7, drawn to an aqueous polyurethane dispersion, classified as C08G18/64.
II, claim 8, drawn to a method, classified as C08J3/05.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the polyurethane dispersion product in invention I can be used in a materially different process, for example, in a two-pack coating system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions of I and II are classified separately as indicated above.  Separate classification shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also requires a separate field of search.  This is sufficient to demonstrate a serious search and/or examination burden.  See MPEP 808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Mike Bartolone, at 917-8165583 on 9/26/2022, a provisional election was made with traverse to prosecute the invention of invention I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 4 is objected to because of the following informalities: the recited “the NCO blocked agent” should be --the NCO blocking agent--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the recited “wherein organic solvent” should be --wherein the organic solvent--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 According to MPEP 2173.05(p), a single claim which include both a product and a process in the same claim is indefinite. Claim 1 recites both polyurethane dispersion product and process of making the same, thus rendering the claim indefinite.
The term “high-temperature self-crosslinking aqueous polyurethane dispersion” in claim 1 is a relative term which renders the claim indefinite. The term “high-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what temperature is considered high.  For the purpose of further consideration, based on the broadest reasonable interpretation, any self-crosslinking aqueous polyurethane dispersion with the claimed composition will be considered meeting this limitation.
The term “appropriate amount of a pH regulator” in claim 1 is a relative term which renders the claim indefinite. The term “appropriate amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what amount is appropriate.  For the purpose of further consideration, based on the broadest reasonable interpretation, any amount of pH regulator with the claimed composition will be considered meeting this limitation.
Claim 1 recites the limitation “the formula amount” in step (a).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the theoretical value” in step (a).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the above prepolymer” in step (b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the above polymers” in step (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the formula amount of pH regulator” in step (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the above reactants” in step (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the formula amount of deionized water” in step (c).  There is insufficient antecedent basis for this limitation in the claim.
The term “high speed” in claim 1 step (c) is a relative term which renders the claim indefinite. The term “high speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what speed is considered high.  For the purpose of further consideration, based on the broadest reasonable interpretation, any speed that can be used to make the claimed dispersion will be considered meeting this limitation.
Claim 1 recites the limitation “the formula amount of hydroxylalkyl ethylenediamine chain extender” in step (d).  There is insufficient antecedent basis for this limitation in the claim.
The term “high boiling point” in claim 1 step (d) is a relative term which renders the claim indefinite. The term “high boiling point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what boiling point is considered high.  For the purpose of further consideration, based on the broadest reasonable interpretation, any solvent that can be used to make the claimed dispersion will be considered meeting this limitation.
The term “reduced pressure” in claim 1 step (e) is a relative term which renders the claim indefinite. The term “reduced pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what pressure is considered reduced.  For the purpose of further consideration, based on the broadest reasonable interpretation, any pressure that can be used to separate the solvent will be considered meeting this limitation.
Claims 2-7 are rejected likewise as depending on claim 1.
The term “conventional polyester polyol” in claim 2 is a relative term which renders the claim indefinite. The term “conventional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what polyester polyol is conventional.  For the purpose of further consideration, based on the broadest reasonable interpretation, any polyester polyol that can be used to make the claimed dispersion will be considered meeting this limitation.
The recited “molecular weight thereof ranges from 400 to 3000” in claim 2 renders the claim indefinite because it is not clear if it refers to number average molecular weight, weight average molecular weight, or anything else.  For the purpose of further consideration, based on the broadest reasonable interpretation, any form of average molecular weight will be considered meeting this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al (US 20120095164 A1), in view of Morikami et al (US 20110313101 A1).
Regarding claim 1, Blum teaches aqueous self-crosslinking polyurethane dispersions [abstract, 0166].  The dispersions contains reaction products of a) 20 to 80 wt. % of at least one hydroxy-functional aromatic polyester with an average OH functionality of 1.75 to 3 produced from terephthalic acid, b) 0.7 to 9 wt. % of at least one isocyanate-reactive hydrophilising agent, which has at least one acid group and at least one group which is reactive towards isocyanate groups, c) 15 to 60 wt. % of at least one, at least bifunctional polyisocyanate, d) 2 to 30 wt. % of at least one blocking agent which is reactive towards NCO groups and e) 0 to 40 wt. % other components, the percentages a) to e) adding up to 100% [0013-0017].  The examiner submits that by incorporating hydroxy-functional aromatic polyester unit and blocking agent which is reactive towards NCO groups, the polyurethane is a hydroxyl-containing polyurethane with blocked NCO groups.
The solids content of the dispersion is 30-65% [0120].  Since the dispersion is made by mixing the reaction ingredients in a solvent and water, and removing the solvent after the polyurethane is produced [0106], the solids content is the same as the polyurethane content.  Thus, the 30-65% of polyurethane overlaps the claimed 20-40% of polyurethane.  The solvent content is 0%, meeting the claimed 0-8% of solvent.  The water content is 35-70% based on the solids content, overlapping the claimed 60-80% of water.
Blum does not expressively teach the use of deionized water, but teaches the use of distilled water [0119, 0146, etc.].
In the same field of endeavor, Morikami teaches an aqueous polyurethane resin dispersion with blocked isocyanate [title, 0055].  The water used in the dispersion includes deionized water and distilled water [0067].  Thus, deionized water and distilled water are recognized by the prior art to be equivalent for the purpose of preparing aqueous polyurethane resin dispersion with blocked isocyanate.  Therefore, it would have been obvious to one of ordinary skill to utilize deionized instead of distilled water in Blum’s product because it is obvious to substitute art-recognized equivalents for the same purpose. See MPEP 2144.06.
Blum does not expressively teach the claimed 1.8-5.0% of blocked NCO.  However, Morikami teaches that the blocked isocyanate content is required to be 0.2 to 3% by weight in terms of a solid component(s), in order to achieve good adhesiveness of the resulting coating and good elongation and impact resistance [0055-0056].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Blum in view of Morikami to include 0.2 to 3% of blocked NCO for the benefit of adhesiveness, elongation and impact resistance. Note that the 0.2 to 3% of blocked NCO of Blum modified by Morikami overlaps the instantly claimed limitation 1.8-5.0% of blocked NCO.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Blum is silent about the claimed hydroxyl content.  However, Blum teaches producing crosslinkable polyurethanes which contain free hydroxyl groups in addition to blocked isocyanate groups [0118].  For each free isocyanate group, 0.9-1.1 molecules of a component (e) with one amino group and one or two hydroxyl groups are used.  This will result in incorporation of 0.9-2.2 hydroxyl groups per free isocyanate group.  
Blum teaches that the isocyanate content in the final product is <2.5% [0106].  Based on NCO group molecular weight of 42 and OH group molecular weight of 17, the wt% OH group can be calculated to be in the range of 2.5% x 0.9 x 17/42 to 2.5% x 2.2 x 17/42, or 0.91% to 2.23%.  This 0.91-2.23% of OH content overlaps the claimed hydroxyl content of 0.5-2.0%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Blum’s 20 to 80 wt. % of hydroxy-functional aromatic polyester (component a) meets the claimed 30-50 parts of a polymer polyol.
Blum teaches 0-40% of component a3, which includes trimethylolpropane [0042, 0052], overlapping the claimed 0.5-3 parts of trimethylolpropane.
Blum’s 15 to 60 wt. % of bifunctional polyisocyanate (component c) overlaps the claimed 30-50 parts of isocyanate monomer.
Blum teaches dimethylolpropionic acid as component b [0061], which is 0.7 to 9 wt. % as stated above, overlapping the claimed 3.0-6.0 parts.
Blum’s 2 to 30 wt. % of blocking agent (component d) overlaps the claimed 5-15 parts of NCO blocking agent.
Blum teaches 0-40% of component e as stated above, including hydroxyethyl ethylenediamine as component e3 [0101], overlapping the claimed 4-10 parts of hydroxyalkyl ethylenediamine.
Blum teaches 25-250 ppm of catalyst [0108], which is 0.0025-0.025%, overlapping the claimed 0.01 -0.05 parts of catalyst.
The recited preparing steps (a) through (e) are product-by-process limitations, which, upon further consideration, merely impart the claimed polyurethane dispersion structure and do not gain further patentable weight - See MPEP 2113.  Therefore, the examiner reasonably considers Blum’s polyurethane dispersion to meet the instant claim, absent concrete evidence to the contrary.

Regarding claim 2, Blum’s hydroxy-functional aromatic polyester with an average OH functionality of 1.75 to 3 (component a) reads on the claimed conventional polyester polyol.
Blum teaches the polyesters a) have calculated theoretical molecular weights of 500 to 12000 g/mol [0036], overlapping the claimed 400-3000.  The aforementioned functionality of 1.75-3 overlaps the claimed 2 to 3.

Regarding claim 3, Blum teaches that the polyisocyanates used in c) include hexamethylene diisocyanate and isophorone diisocyanate [0081], meeting the current claim.

Regarding claim 4, Blum teaches that the NCO blocking agents include dimethylpyrazole, acetone oxime, malonic acid diethyl ester (diethyl malonate), phenol, acetoacetic ester [0089], meeting the current claim.

Regarding claim 5, Blum teaches hydroxyethyl ethylenediamine [0101], meeting one of the claimed N-(2-hydroxyethyl)ethylenediamine and N,N-bis(2-hydroxyethyl)ethylenediamine.

Regarding claim 6, Blum teaches that the ratio of blocked isocyanate groups to hydroxyl groups was 1:1 [0156], meeting the claimed 1:1 to 1.5:1.

Regarding claim 7, Blum teaches the solvents include acetone, N-methylpyrrolidone, and N-ethyl-pyrrolidone [0109], meeting the claimed solvents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANGTIAN XU/Examiner, Art Unit 1762        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762